Citation Nr: 1624821	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1944 to July 1946.  The Veteran died in December 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appellant and her daughter appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away in December 1998.

2.  In April 2011, the RO issued a March 2011 rating decision initially denying the appellant's claim for service connection for the cause of the Veteran's death.  Subsequently, in a July 2009 rating decision , the RO denied reopening the claim for service connection for the cause of the Veteran's death on the basis that no new and material evidence had been received.  The appellant did not appeal those decisions, and they are final.

3.  None of the new evidence submitted since the July 2009 rating decision in support of the appellant's claim for service connection for the cause of the Veteran's death is material.

4.  In January 1999, the appellant filed an application for burial benefits on VA Form VA 21-530.  

5.  In February 1999, the appellant was awarded $750.00 in nonservice-connected burial benefits and transportation expenses and was notified in writing of this award by letter dated February 26, 1999.

6.  Service-connected burial benefits are not payable as the Veteran's death has not been found to be due to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2015).

2.  2.  The criteria for service-connected burial benefits are not met.  38 U.S.C.A. §§ 2302, 2303, 2305, 2307 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor her representative has argued otherwise.

Claim to Reopen for Service Connection for Cause of Death

In January 2012, the appellant filed a VA 21-534, Application for Dependency and Indemnity Compensation (DIC) OR Death Pension by a Surviving Spouse or Child, indicating that she was seeking service connection for the cause of the Veteran's death in December 1998.

The appellant's claim for service connection for the cause of the Veteran's death was initially denied by the RO in a March 2001 rating decision, which was issued in April 2001. Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The appellant did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

Subsequently, in March 2009, the appellant filed another claim for service connection for the cause of the Veteran's death.  In a July 2009 rating decision, the RO found the appellant had not submitted new and material evidence and denied reopening the previous final decision denying the claim.  Again, the appellant did not appeal that decision, and it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The current appeal arises from the appellant's January 2012 application for service connection for the cause of the Veteran's death.  The appellant contends that the Veteran's death was caused or contributed by his service-connected gunshot wound residuals of the left arm.  Specifically the appellant's assertion is that the Veteran's service-connected gunshot wound caused vascular damage, which led to lack of circulation in his left arm.  This damage, in turn, caused stress on his heart by making it more difficult for his heart to pump his blood and, therefore, leading to his suffering multiple heart attacks that caused damage to his heart and led to the congestive heart failure that was the cause of his death.  

Evidence considered in the prior rating decisions includes the appellant's statements, the Veteran's service treatment records, a February 1947 VA examination report, private treatment records from December 1985 through February 1998, and the Veteran's death certificate.  

Evidence received since the last rating decision issued in July 2009 consists of the appellant's statements and testimony, her daughter's testimony, an April 2014 VA physician's medical opinion, and a May 2016 written statement from the appellant along with a newspaper article and a photograph.  The Board notes that it may consider the May 2016 statement and evidence in the first instance as the appellant submitted a waiver of consideration by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c).

After considering this evidence, the Board does not find it to be new and/or material to reopen the appellant's claim for service connection for the cause of the Veteran's death.

As to the statements and testimony submitted by the appellant and her daughter, insofar as their statements and testimony purport to argue that the Veteran's service-connected left arm gunshot wound caused damage to his vascular system making it difficult for his heart to pump blood and this contributed to his cause of death, their statements and testimony are not new as such statements, assertions and contentions were previously made and considered by the RO.  

The Board acknowledges that, at the February 2016 hearing, the appellant and her daughter testified that the appellant suffered from blood clots that started in his left arm and moved to his leg and that these blood clots would get to his heart and he would pass out.  The appellant's daughter also testified that she spoke with the Veteran's doctor who advised her that the Veteran's problem with blood clots was due to the injury to his arm and the circulation being inhibited because of the atrophy of the arm.  They further testified that they believed that these blood clots were evidence that the Veteran had a vascular problem in his left arm as a result of his service-connected disability and that these resulted in the Veteran's heart problems that eventually led to his death.  They also testified that the Veteran believed that his left arm condition caused his heart problems and that it was because of vascular problems in the arm.  

The appellant and her daughter are clearly competent to testify that the Veteran had left arm problems and received treatment.  However, as to the questions of what caused the blood clots, whether the blood clots caused damage to the Veteran's heart and whether they led to the congestive heart failure that caused his death, such questions are medically complex in nature that require expertise that lay persons such as the appellant and her daughter do not have and, therefore, they are not competent to give medical opinions regarding such things as causation and diagnoses.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  As to competent medical evidence, the appellant has submitted nothing to support the testimony provided even though she was advised by the undersigned at the hearing that whether the Veteran's death is related to his service-connected disability is a medical question and the medical evidence would be looked at very closely.  The appellant was advised to submit a medical opinion supporting her contentions and the record was held open for 90 days for her to do so, which she did not.  Consequently, although this testimony may be considered new evidence, the Board finds it is not material as either on its own or when considered with the remaining evidence of record, it does not tend to establish a fact previously unestablished nor does it trigger VA's duty to assist.

The Board notes that, according to her May 2016 correspondence, the appellant told her representative she was unable to find any of the Veteran's past physicians who were familiar with his case.  She did submit a newspaper article.  The appellant stated in her letter that this article was about a woman in her area whose situation was similar to the Veteran's.  The woman recently passed away and her death was ruled a homicide due to a gunshot wound she sustained 30 years earlier.

After considering this article, the Board does not find it to be at all similar to the Veteran's case.  The article is about a woman who became a paraplegic due to a gunshot wound sustained in 1986.  As a result of her paraplegia, she developed pressure sores that became infected and the infection resulted in her death.  However, the Board does not find enough similarities between this woman's situation and the Veteran's to require further development or a grant of the benefits sought.  

The Veteran died of congestive heart failure and the argument is that his gunshot wound contributed to his congestive heart failure by causing vascular deficiency in the left arm.  However, the evidence is not in equipoise that such a vascular deficiency, if present, was sufficient to either cause or significantly and materially contribute to the Veteran's congestive heart failure that caused his death.  

In the present case, the gunshot wound of the left forearm was only known to have caused a musculoskeletal disability, a muscle disability, and a neurological disability for which he had been rated for by VA since 1947.  The medical evidence of record does not establish that the Veteran had any circulatory or vascular deficiency in his left arm as a result of the gunshot wound he sustained in service as the appellant contends he had.  The medical records at the time of his injury in 1946 and when he was evaluated for service connection in 1947 do not demonstrate he had any circulatory or vascular deficiency as a result of the gunshot wound to the left arm.  He also never came into VA during his lifetime seeking an increased disability rating for any such manifestation of his left arm disability.  The only evidence of record to establish that the Veteran had a vascular disorder of the left arm is the lay evidence submitted by the appellant and her daughter.  However, as such a disorder is not capable of lay observation, medical evidence would be necessary to establish a diagnosis as well as that it is etiologically related to the in-service gunshot wound.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Moreover, the available private treatment records do not actually demonstrate treatment related to the left arm disability or indicate that the Veteran's congestive heart failure or any other conditions being treated had any relationship to the left arm disability.  Rather they show he was treated for such significant conditions as diabetes mellitus, peripheral vascular disease, coronary artery disease, myocardial infarction, cerebrovascular accident, and hypertension.  Diabetes mellitus was listed on his death certificate.  Thus, again, the only evidence to support the claim is the lay evidence submitted by the appellant and her daughter, which is not competent medical evidence as previously discussed.  

Rather the only competent medical evidence of record is an April 2014 VA medical opinion obtained by the RO.  The RO had requested that a VA physician review the claims file and provide an opinion addressing the appellant's contention that the Veteran's congestive heart failure was due to his service-connected disabilities of left forearm, muscle group VII, residual of gunshot wound; left median nerve; and left radius nerve with loss of bone substance because his injuries incurred in service caused problems with circulation which caused strain on his heart since the circulation in one arm was strenuous.  In response, the VA physician opined that it is less likely than not that the Veteran's congestive heart failure was due to his left forearm injury because muscle injuries to an extremity do not cause congestive heart failure.  Rather, common causes of congestive heart failure include coronary artery disease, acute myocardial infarction, cardiomyopathy, hypertension, valvular heart disease, thyroid disease, kidney disease, or congenital heart disease.  Although this medical opinion is new evidence, the Board finds it is not material to reopen the appellant's claim as it is a "negative" VA medical opinion.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).  

Based on the foregoing, the Board finds that the evidence received since the July 2009 rating decision is not new and material as it does not provide competent and credible evidence relating to an unestablished fact nor does it trigger VA's duty to assist in obtaining a VA medical opinion.  Her contentions essentially remain the same as previously presented even if she has provided further detail to those arguments.  She has not, however, provided any additional competent, relevant evidence despite being asked to do so and advised of the importance of submitting medical evidence in support of her claim.  The Board must, therefore, deny reopening the appellant's claim for service connection for the cause of the Veteran's death.

The Board is sympathetic to the appellant and sorry for her loss.  The Board also understands and recognizes that the appellant believes that her claim is valid and that the Veteran died as a result of his service-connected disability.  Unfortunately, the medical evidence at this time does not support the appellant's claim.  If the appellant is able obtain such evidence in the future, she is more than welcome to resubmit her claim at that time.

Service-Connected Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a).

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his or her death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

The appellant essentially contends that she has not been paid these benefits and was not aware of these benefits until she filed for them in January 2012.  She states she never received payment of these benefits.

The claims file, however, contains a VA Form 21-530, Application for Burial Benefit, completed and apparently signed by or on behalf of the appellant that was submitted in January 1999.  Based upon that application, nonservice-connected death benefits in the amount of $300, along with transportation expenses in the amount of $450, were awarded to the appellant in February 1999.  The appellant was notified by letter dated February 26, 1999, of the grant of these benefits in the total amount of $750.00.

The Board notes that the signature on the VA Form 21-530 appears to be similar to the appellant's other signatures in the claims file.  Even if the appellant did not sign the claims file, the address to which the notice letter was sent, and thus the award check, was the one that was on the application for burial benefits, which the Board notes is also the same address that the appellant provided when she filed her first application for service connection for the cause of the Veteran's death in February 2001.  Consequently, even if she did not actually file the application for burial benefits, she was notified of the award and would have received payment at the appropriate address, if mailed.  The appellant has not submitted any evidence to demonstrate otherwise.  

There is a presumption of regularity that applies to official acts, and "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision).  In this case, there is no indication that the February 1999 notice letter or the check sent to the appellant was returned by the United States Postal Service as undeliverable.  Therefore the presumption of regularity applies and it is presumed that the appellant received the notice of the award of nonservice-connected burial benefits and the payment of that award, if sent by mail.

As to whether the appellant is entitled to service-connected burial benefits, as the Veteran's death has not been found to service-connected, entitlement to payment of service-connected burial benefits must be denied as a matter of law.  



ORDER

New and material evidence has not been received, and the appellant's claim for service connection for the cause of the Veteran's death is not reopened.

Entitlement to service-connected burial benefits is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


